Citation Nr: 1026252	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-23 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Tennessee Valley Healthcare System 



THE ISSUE

Entitlement to payment or reimbursement for the cost of private 
medical treatment from May 2007 to July 2007.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel

INTRODUCTION

The Veteran served on active duty from July 12 to December 6, 
1968.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from July 2007, August 2007, September 2007, and 
November 2007 decisions of the Department of Veterans (VA) 
Affairs Tennessee Valley Healthcare System, which denied the 
benefits sought on appeal.  The Veteran appealed those decisions 
to BVA, and the case was referred to the Board for appellate 
review.  

A hearing was held on March 11, 2010, in Nashville, Tennessee, 
before the undersigned, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and 
who is rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  The Veteran received private medical treatment from May 2007 
to July 2007.  VA had not contracted with any of the private 
health care providers, and prior authorization was not obtained 
from VA.  

2.  The Veteran does not have any service-connected disabilities 
or any associated nonservice-connected disabilities.  He does not 
have a total disability permanent in nature resulting from a 
service-connected disability, and he is not a participant in a 
rehabilitation program.

3.   The Veteran had not received VA treatment within the 24-
month period preceding the medical care provided between May 2007 
and July 2007.





CONCLUSION OF LAW

The criteria for payment or reimbursement for private medical 
services provided from May 2007 to July 2007 have not been met. 
38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
17.54, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

However, the claim in this case is governed by the provisions of 
Chapter 17 of Title 38 of the United States Code, and the law 
pertaining to the duty to notify and to assist and its 
implementing regulations are not applicable to such a claim. See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. 
Principi, 18 Vet. App. 435 (2004).  

Notwithstanding the fact that such law is not controlling in 
these matters, the Board has reviewed the case for purposes of 
ascertaining that the appellant has had a fair opportunity to 
present argument and evidence in support of his claim for payment 
or reimbursement of medical expenses.  The Board notes that the 
relevant and probative evidence consists of evidence regarding 
the Veteran's entitlement to reimbursement or payment of the cost 
of private medical care.  Such evidence has been associated with 
the claims file.  In particular, the evidence includes the 
Veteran's private medical records as well as information 
pertaining to whether he has service-connected disabilities and 
whether he has received VA treatment during the preceding 24 
months.  Moreover, the Veteran has not made the Board aware of 
any additional evidence that needs to be obtained prior to 
appellate review.

Based on the foregoing, the Board finds that all relevant 
evidence necessary for an equitable disposition of the Veteran's 
appeal has been obtained.  Every possible avenue of assistance 
has been explored, and the Veteran has had ample notice of what 
might be required or helpful to establish his claim. See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran).  Simply put, the record is complete 
regarding the claim for reimbursement or payment of the cost of 
private medical care and that matter is ready for appellate 
review.

In short, the Board concludes that the requirements for the fair 
development of the appeal have been met in this case.  There is 
no outstanding evidence, and this case does not turn on a medical 
question for which an opinion would be necessary.


Law and Analysis

There are essentially two avenues for obtaining payment or 
reimbursement of the expenses of private medical care, 38 
U.S.C.A. §§ 1725 and 1728.  

Under 38 U.S.C.A. § 1728, the law provides that, to the extent 
allowable, payment or reimbursement of the expenses of care, not 
previously authorized, in a private or public (or Federal) 
hospital not operated by VA, or of any medical services not 
previously authorized including transportation may be paid on the 
basis of a claim timely filed, under the following circumstances:

(a) Care or services not previously authorized were 
rendered to a veteran in need of such care or 
services: (1) For an adjudicated service-connected 
disability; (2) For nonservice- connected disabilities 
associated with and held to be aggravating an 
adjudicated service-connected disability; (3) For any 
disability of a veteran who has a total disability 
permanent in nature, resulting from a service- 
connected disability;(4) For any illness, injury or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program under 38 
U.S.C.A. § Chapter 31 and who is medically determined 
to be in need of hospital care or medical services for 
reasons set forth in 38 C.F.R. § 17.48(j); and

(b) Care and services not previously authorized were 
rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or 
obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, 
or practicable, or treatment had been or would have 
been refused. See 38 U.S.C.A. § 1728; 38 C.F.R. § 
17.120; see also Zimick v. West, 11 Vet. App. 45, 49 
(1998).


Payment or reimbursement under 38 U.S.C.A. § 1725 for emergency 
services may be made only if all of the following conditions are 
met:  

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health;

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson;

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation 
and treatment is for a continued medical emergency of 
such a nature that the veteran could not have been 
safely discharged or transferred to a VA or other 
Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period 
preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider 
of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment;

(h) If the condition for which the emergency treatment 
was furnished was caused by an accident or work-
related injury, the claimant has exhausted without 
success all claims and remedies reasonably available 
to the veteran or provider against a third party for 
payment of such treatment; and,

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C.A. § 1728 for the emergency treatment 
provided. 38 C.F.R. § 17.1002.


The Board notes that, during the pendency of the appeal, on 
October 10, 2008, S. 2162, designated as the Veterans' Mental 
Health and Other Care Improvements Act of 2008, was signed by the 
President.  This bill makes various changes to veterans' mental 
health care and also addresses other health care related matters.  
Relevant to the instant case, the new law amends 38 U.S.C.A. §§ 
1725 and 1728 to make mandatory as opposed to discretionary the 
reimbursement of the reasonable value of emergency treatment of 
an "eligible" veteran furnished by a non-VA facility, if all of 
the pertinent criteria outlined above are otherwise satisfied. 
See Veterans' Mental Health and Other Care Improvements Act of 
2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  
Additionally, this amendment added a provision, which essentially 
expands one of the criteria that defines the meaning of  
"emergency treatment" to include treatment rendered until such 
time as the veteran can be transferred safely to a VA facility or 
other Federal facility and such facility is capable of accepting 
such transfer; or . . . such time as a Department facility or 
other Federal facility accepts such transfer if: (I) at the time 
the veteran could have been transferred safely to a Department 
facility or other Federal facility, no Department facility or 
other Federal facility agreed to accept such transfer; and (II) 
the non-Department facility in which such medical care or 
services was furnished made and documented reasonable attempts to 
transfer the veteran to a Department facility or other Federal 
facility.  The Board will consider and apply the amended version 
of 38 U.S.C.A. §§ 1725 and 1728, which are more favorable to the 
claimant because they liberalize the law by mandating 
reimbursement and expanding the definition of emergency 
treatment.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to payment or reimbursement for the cost 
of medical care by private health care providers from May 2007 to 
July 2007.   In particular, the Veteran received medical care for 
abdominal pain and his pancreas from Cannon County Hospital DBA, 
DeKalb Community Hospital, Murfreesboro Radiology, Radiology 
Alliance, The Surgical Clinic, Sumner Regional EMS, P.C. McNabb, 
M.D., Baptist Hospital, Stone River Hospital, Anatomic Clinical 
Lab, Nashville Inpatient Management Services, and M.B. Carr, M.D. 
between May 19, 2007, and July 4, 2007.

At the outset, the Board notes that the Veteran has not alleged 
that VA contracted with any of the private health care providers, 
and there is no indication that VA authorization was obtained 
prior to this particular admission, or within 72 hours 
thereafter, for the medical services provided to the Veteran for 
which he is now seeking payment or reimbursement.  See 38 C.F.R. 
§ 17.54.  In fact, the Veteran submitted written statements and 
also testified that VA was contacted at the time of his first 
admission to DeKalb Baptist Hospital in Smithville, Tennessee, on 
May 19, 2007, but that the private hospital was told by VA that 
there was no record of him on file.  Without any record of him, 
there could not have been any documented contract or prior 
authorization.  Accordingly, the Board finds that prior 
authorization for the private medical treatment received from May 
2007 to July 2007 was not obtained.  Thus, the issue on appeal 
must be decided in light of the requirements for reimbursement or 
payment for medical expenses incurred without prior authorization 
from VA. 

At the time of the care at issue, the Veteran had not been 
awarded service connection for any disability.  Consequently, the 
treatment was not rendered for a service-connected disability or 
for a nonservice-connected disability associated with and held to 
be aggravating a service-connected disability.  Similarly, the 
treatment was not provided pursuant to any disability for a 
veteran who has a total disability permanent in nature resulting 
from a service-connected disability.  Additionally, there is no 
evidence that the Veteran is participating in a rehabilitation 
program.  As such, the Veteran does meet the criteria of 38 
C.F.R. § 17.120(a).  Accordingly, the claim cannot be granted 
under 38 U.S.C.A. § 1728.

In addition, the Board finds that the Veteran has not met 
criteria under the other avenue of possible entitlement in this 
case, 38 U.S.C.A. § 1725.  The evidence does not establish that 
the Veteran was treated in the VA health care system within the 
24-month period preceding the emergency treatment, as required 
under 38 C.F.R. § 17.1002(e).  In this regard, a search for 
activity within the VA system indicated that he had not been seen 
between June 15, 2005, and June 14, 2007.  In fact, the Veteran 
himself has stated that he was last treated by VA in 1983 and 
that he did not have any need for care until the emergency 
treatment at issue.  As such, the Veteran does not meet at least 
one of the criterion under 38 U.S.C.A. § 1725; 38 C.F.R. § 
17.1002.  

There is no need for further discussion of whether the Veteran 
meets any of the other criteria, as the failure to meet one of 
them precludes payment or reimbursement.  The provisions in 38 
C.F.R. § 17.1002 are conjunctive, not disjunctive. See Melson v. 
Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" 
in a statutory provision meant that all of the conditions listed 
in the provision must be met); cf. Johnson v. Brown, 7 Vet. App. 
95 (1994) (only one disjunctive "or" requirement must be met in 
order for an increased rating to be assigned). 

The Board does acknowledge the Veteran's contentions that he did 
not have any need for care during the prior 24 months and that he 
did not know he should have contacted VA.  The Board also 
recognizes that there are financial difficulties that arise from 
unexpected medical expenses.  However, while the Board is 
sympathetic toward the Veteran, it is bound by the law, and this 
decision is dictated by the relevant statutes and regulations.  
As the evidence of record shows that the Veteran has not received 
medical services under the authority of 38 U.S.C. Chapter 17 
within the preceding 24-month period, the Board is without 
authority to grant benefits. See 38 U.S.C.A. §§ 503, 7104; Harvey 
v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further 
observes that "no equities, no matter how compelling, can create 
a right to payment out of the United States Treasury which has 
not been provided for by Congress." Smith v. Derwinski, 2 Vet. 
App. 429, 432-33 (1992) (citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)).






ORDER

Entitlement to payment or reimbursement for unauthorized, private 
medical services from May 2007 to July 2007 is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


